Citation Nr: 0840234	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for non-authorized emergency 
medical care incurred at a private hospital from September 
25, 2006 to September 29, 2006.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  


REMAND

The statement of the case concedes that the veteran is 
eligible under the Veterans Millennium Health Care and 
Benefits Act.  His claim was denied because there was "no VA 
treatment 24 months prior" to the episode requiring 
emergency care.  The applicable regulation does not require 
VA "treatment" but does require that, "At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under the authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the furnishing of such 
emergency treatment."  38 C.F.R. § 17.1002(e) (2008) 
(emphasis added).  

The veteran reports that he was admitted to the VA health 
care system in July 2006.  He reports that his appointment 
with VA physicians was reset from August 2006 to September 
and then to November 2006, due to scheduling difficulties by 
the clinic itself.  He asserts that the scheduling 
difficulties at the clinic prevented him from seeing a VA 
doctor prior to his September 2006 emergency.  

The veteran's claim raises an interesting question.  The 
regulation requires that for reimbursement the veteran must 
have had VA "medical services" in the 24 months prior to 
the private emergency treatment.  "Medical services" are 
not defined.  38 C.F.R. §§ 17.1001, 17.1002 (2008).  The VAMC 
apparently interpreted this provision as requiring VA 
treatment prior to the emergency.  The Board finds the VAMC 
requirement for "treatment" is different and more 
restrictive than the requirement for "medical services" 
found in the regulation.  More importantly, the Board can 
find no reason in the law, regulations, case law, or rules of 
construction that would limit "medical services" to 
treatment.  

First, the word "treatment" is used in the applicable 
regulation to describe the emergency services, but not the VA 
services.  It would seem that the term "medical services" 
as used in the applicable regulation is not synonymous with 
the term "treatment."  Rather, the term "medical services" 
as used in the regulation appears to be broader than the term 
"treatment."  

Second, considering common usage, "medical services" would 
probably include X-ray studies, blood tests, and other 
medical services, which are not strictly speaking 
"treatment."  

The question here is whether a medical appointment is a 
medical service, within the meaning of the regulation.  Three 
points favor including medical appointments within "medical 
services."  Medical appointments are made at the VAMC.  
While they are not usually made by doctors or nurses, they 
are made by staff members who have some training and do 
reflect recognition that the veteran needs medical care.  
They are the beginning of medical care and treatment.  

Moreover, the purpose of the Millennium Act is to provide 
coverage for veterans who are actually receiving care from 
VA.  The 24 month requirement excludes persons who are not 
actually receiving VA care.  Thus, it would appear to be 
consistent with the purposes of the Act to broadly construe 
the term "medical services" to include making medical 
appointments.  

Further, VA construes its laws and regulations broadly, for 
the benefit of its veteran claimants.  The Board can find no 
basis in the law, regulations, or case law to say that making 
a medical appointment is not a "medical service" within the 
meaning of the regulation.  

For these several reasons, the Board finds that making 
medical appointments, as reported by the veteran, would 
constitute "medical services" with in the meaning of 
38 C.F.R. § 17.1002(e).  

The record received by the Board does not contain 
documentation of medical appointments for the veteran prior 
to the September 2006 emergency.  The VAMC and veteran should 
be asked for this documentation.  

The record received by VA contains what appears to be the 
last page of a notice letter sent to the veteran in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Without the entire letter, the Board cannot 
determine that the VCAA notice requirements have been 
complied with.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked for 
copies of any letters, appointment 
cards, or other documentation showing 
that an appointment for VA medical care 
was made before his September 2006 
emergency.  

2.  The VAMC should associate a 
complete copy of the veteran's records 
with the claims folder, including:
a.  any records of appointments made 
before September 25, 2006, including 
letters to the veteran, and a print-out 
of any records that may be retained 
electronically, and  
b.  the complete VCAA notice letter 
sent to the veteran in connection with 
his claim for reimbursement.  

3.  Thereafter, the VAMC should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




